department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date legend org name of organization num ein number date date person to contact identification_number uil in reply refer to te_ge review staff org ein num last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you have not filed information returns form_990 and have remained inactive since datel based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes ete the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours martha a ramirez director eo examinations tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely martha ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule ein legend org name of organization date1 effective date of revocation date2 date of incorporation manager1 name of manager of organization forprofit name of for-profit successor state name of state issue part of its net_earnings inuring to the benefit of any insiders or other private persons is organization org operating exclusively for charitable purposes with no issue should the sec_501 exemption ruling issued to org be revoked because it failed to observe the record keeping and annual filing of information returns forms as required from organizations exempt under internal_revenue_code irc c overview organization hereinafter org incorporated in state on date2 the atticles provided that org will be organized and operated exclusively for charitable purposes within the meaning of c the specific charitable purposes for which org incorporated were to raise the economic educational and social level of state minority community who are underemployed and or below federal poverty level to expand opportunities available to said people to obtain low-cost housing accommodation by constructing rehabilitation and relieving the poor and distressed by providing them decent shelter thus lessening the burden of government and promoting social welfare and provide said people with opportunities to have ownership and control of their housing accommodations to expand opportunities to said persons to own and operate business enterprises in economically depressed area and assist them in developing entrepreneurial skills org ’s articles dedicated its property to charitable purpose and provided that no part of its net_income or assets shall ever inure to the benefit of any director officer ot member thereof or to the benefit of any private person upon the dissolution of the corporation the assets were to be distributed to another qualified_organization which has established its exemption under c form 886-a gev service_department of the treasury - internal revenue page -1- form_8 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule ein org received exemption and public charity status under internal_revenue_code irc sec_501 and sec_509 the u s department of housing and urban development hud accepted org as an approved non-profit and invited it to purchase hud acquired properties at a discount during certain years org acquired properties some directly from hud and some from other sellers as a hud approved c agency org was able to buy properties at a discounted price from hud and received favorable financing that included no down-payment and fha mortgages hud considered nonprofit agencies to be important and active partners in developing affordable housing among other things hud supported this by permitting eligible nonprofit agencies to obtain insured financing under the same favorable terms as owner occupants to be eligible as a mortgagor under fha’a programs and obtain the same insured financing percentage as owner-occupants the nonprofit had to be a tax-exempt_organization and have a voluntary board whose members do not personally benefit hud’s acceptable affordable housing programs included two categories nonprofit that appeared to have taken homeownership and long-term rentals on the role of a traditional market rate landlord for cash-flow and income purposes without redistributing those funds back into its housing efforts would not have had its program approved because nonprofits were expected to fulfill their commitment to low- and moderate-income families org long -term rental program was managed by manager he also was in charge of org’s finances and had signatory authority and custody of org’s bank records and finances manager obtained properties for org leased them collected the monthly rental fees and paid the mortgages the lessees were offered lease-purchase agreements and were promised that their lump-sum deposit will be applied towards the purchase_price of the properties they leased additionally they were promised that their monthly rental fee will be set at org’s monthly mortgage payment for the property which included the escrow funds for property_tax and insurance plus to cover administration similarly they were to purchase the property at org’s purchase_price plus some of the lease-purchase agreements that manager executed for org failed to include the part dealing with the subsequent purchase missing were stipulations determining the purchase_price the required down-payment the purchase date etc no provisions provided for refund of the deposit if the purchase will not materialize when some of the agreements were executed previously agreed terms were changed manager changed the rental fee that was previously agreed upon and raised it over the promised fee he also raised the requited deposit above what was initially form 886-a ev service_department of the treasury - internal revenue page -2- form_886 a department of the treasury - internal_revenue_service schedule name of taxpayer year period ended explanation of items ein agreed these renters nevertheless signed the contracts partly due to org promises and status as a hud approved affordable housing provider some of the rental fees manager collected were paid to him in cash without him issuing written receipts to the tenants two of org properties were leased to the daughters of org’s chairman and a third property was leased to org board member the property was leased to relatives a third org owned property was leased to relatives the chairman of the board terminated manager’s services for charges of misconduct and mismanagement including the failure to pay contractual obligations submit reports to the board_of all significant business matters afford board access to the books and bank records account for funds and donations and for using org accounts for his personal purposes further to rectify the situation org board resolved in march to sell and transfer all of org’s affordable housing properties and operations to for profit for profit received the title to the properties’ and was also responsible to pay the outstanding mortgages after the transfer of the properties org no longer conducted affordable housing programs and it became inactive org stopped filing the annual_statement of officers with the secretary of state the state franchise tax board suspended org corporation’s status and powers including the power to defend itself against any suit that is brought against it in state or for profit paralegal services were names used by the for profit business for profit has not established its own exempt status with irs after the properties were transferred disposed of the properties and evicted some of the tenants including those holding the lease-purchase agreements with org since some of the tenants did not hold contracts with purchase stipulations they had no enforceable rights to purchase the leased properties at any stipulated price although for profit offered to sell them these properties he asked for a higher price than that was promised by org form 886-a rev service_department of the treasury - internal revenue page -3- form_886 a department of the treasury - internal_revenue_service schedule name of taxpayer year period ended explanation of items ein law issue requirements for exemption a requirement for exemption under sec_501 sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any ptivate shareholder or individual sec_1_501_c_3_-1 describes the purposes specified in sec_501 to include organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d ti of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1 a -1 c private_shareholder_or_individual defined the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization b cases existence of a substantial single non-exempt purpose can destroy exemption under c better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 c an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes form 886-a cev service_department of the treasury - internal revenue page -4- form_8 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule ein c cases where exemption under c was revoked due to inurement or private benefit in lowry hospital association petititioner v commissioner of internal revenue 66_tc_850 filed date the tax_court found that the hospital did not qualify as charitable_organization under sec_501 c because some of its net_earnings inured to the benefit of the physician who was the organization’s founder and who also had his ptivately owned clinic located at the hospital building in its opinion the court said our concern extends beyond these specifically identifiable instances of private_inurement where a doctor or group of doctors dominate the affairs of a corporate hospital otherwise exempt from tax the courts have closely scrutinized the underlying relationship to insure that the arrangements permit a conclusion that the corporate hospital is organized and operated exclusively for charitable purposes without any private_inurement see harding hospital inc v united_states supra 52_tc_1006 46_tc_519 affd ustc 397_f2d_814 9th cir 31_tc_141 in wendy l parker rehabilitation foundation inc v commissioner tcmemo_1986_348 52_tcm_51 filed date the tax_court concluded that a not-for-profit corporation organized for the purpose of providing care and treatment for coma victims in stages of recovery was not exempt because a child of the founder and chief operating officer of the foundation was a substantial beneficiary of the services provided by the organization this constituted inurement for the benefit of a private individual which is prohibited under the qualifications for exemption issue requirement to maintain records to retain and support the organization’s exempt status sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further form 886-a rev service_department of the treasury - internal revenue page -5- form_8 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule ein into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government position issue the government contends that org was not operating exclusively for charitable and public purposes with no part of its net_earnings inuring to the benefit of any insiders or other private persons in because about of its activities served the interest of private shareholders as explained in better business bureau v united_states the existence of substantial non-exempt purpose precludes exemption under c further org failed the operational_test under c because it failed to comply with regs sec_1_501_c_3_-1 gi when it failed to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests on the contrary the record shows that org activities benefited private individuals and inured to private share holders who are defined in sec_1_501_a_-1 c as persons having a personal and private interest in the activities of the organization org operated in a way that benefited the daughters of its chairman and its board member this is comparable to the situation in wendy l parker rehabilitation foundation where the organization was found to be non-exempt because substantial part of its operations were to benefit the daughter of the founder and officer of the organization chairperson’s daughters were substantial beneficiaries of org’s activities because they occupied three properties out of the total of eight properties org owned the government contends that although org articles dedicated its assets to charitable purposes when org transferred ownership of its assets who claimed to be a it breached the requirements non-profit exempt_organization called for profit inc of sec_501 because its activities no longer served public and charitable purposes thus it no longer complied with sec_1_501_c_3_-1 of the regulations that states that organization will be regarded as operated exclusively for one or more exempt purposes form 886-acev service_department of the treasury - internal revenue page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule ein only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 when org board resolved to transfer or sell the properties to for profit inc it ceased operating the affordable housing program or any other charitable programs since org ceased its charitable operations it no longer conducted activities that qualify for exemption under c therefore its exemption should be revoked effective date issue the government contends that the sec_501 exemption ruling issued to org should be revoked because it failed to observe the record keeping and annual filing of information returns forms as was requited under sec_6033 org has not filed annual information returns forms past it was required to file such return if its gross_receipts were dollar_figure or more it owned properties each with an estimated rental of dollar_figure mo or dollar_figure year therefore its annual gross_receipts exceeded dollar_figure and it should have filed form_990 additionally org was unable or unwilling to provide essential records such as the lease purchase agreements rental receipts etc for the properties it leased under its affordable rental program such records were needed in order to document how its rental programs were conducted and establish that they were conducted in a charitable manner as provided under revrul_59_95 the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of such organization taxpayer’s position on irs letter the taxpayer was requested to sign form_6018 as an indication of acceptance of the proposed revocation or if in disagreement to provide a written rebuttal to the government’s proposed revocation including pertinent documentation taxpayer signed form_6018 agreeing with the revocation form 886-a cev service_department of the treasury - internal revenue page -7-
